Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Moriah Anders, Reg# 77,342, the application has been amended as follows: 

1. 	(currently amended) A device, comprising:
a first recording circuit configured to track a first total duration of time indicative of each respective time duration that a circuit experiences a first operating condition via a first property degradation, wherein the first recording circuit is configured to apply a stress voltage to a transistor while the circuit experiences the first operating condition to contribute a respective amount of degradation to the first property degradation in response to the circuit experiencing the first operating condition, and wherein the first operating condition corresponds to an input associated with a row hammering parameter, an accessing parameter, a temperature parameter, a voltage load parameter, a current load parameter, a stress parameter, or any combination thereof; and
a first detector circuit configured to generate a first alarm signal in response to determining that a drain voltage output from the transistor is greater than or equal to a first alarm reference voltage, wherein the drain voltage output from the first recording circuit is configured to indicate the first property degradation. 

8.	(currently amended) The device of claim 1, comprising a second recording circuit configured to track a second duration of time that the circuit experiences a second operating condition via a second property degradation of [[a]] another transistor. 

10.	(currently amended) A method, comprising: 
, wherein the stress voltage is applied to the gate in response to a sensed value crossing a threshold value; 
outputting a drain voltage of the transistor to a sensitivity detector, wherein an amplitude of the drain voltage is adjusted in response to the duration of time; 
determining whether the drain voltage is greater than or equal to a reference alarm voltage; 
generating an alarm signal in response to the determining that the drain voltage is greater than or equal to the reference alarm voltage; and 
generating a higher priority alarm signal in response to determining that the drain voltage is greater than or equal to a larger reference alarm voltage than the reference alarm voltage. 

11.	(currently amended) The method of claim 10, comprising performing a preventive operation in response to the [[first]] alarm signal. 

12.	(currently amended) The method of claim 10, wherein the stress voltage is configured to be applied in response to a switch closing, and wherein the switch is configured to close in response to receiving a suspicious activity signal generated in response to the sensed value crossing the threshold value. 

15.	(currently amended) A system, comprising:
a memory device configured to be operated to exceed a first operational parameter; 
a recording circuit configured to track a duration of time that the memory device is operated to exceed the first operational parameter; 
a sensitivity detector configured to determine whether to generate an alarm signal based a drain voltage from the recording circuit to a first alarm reference voltage; 
a control system communicatively coupled to the sensitivity detector, wherein the control system performs a preventive operation in response to receiving the alarm signal;

an additional sensitivity detector configured to determine whether to generate an additional alarm signal in response to determining that an additional drain voltage from the additional recording circuit is greater than or equal to a second alarm reference voltage. 

20.	(currently amended) The system of claim 15, wherein the first operational parameter comprises a row hammering parameter, an accessing parameter, a temperature parameter, a voltage load parameter, a current load parameter, a stress parameter, or any combination thereof. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 The prior art of record fails to teach or fairly suggest generating an alarm signal in response to the determining that a drain voltage is greater than or equal to a reference alarm voltage, in response to applying a stress voltage to a gate of a transistor for a predetermined period of time, the stress voltage being applied to the transistor gate in response to a detected condition exceeding a threshold value; outputting the drain voltage of the transistor to a detector circuit/sensitivity detecting unit (that determines that the detected condition exceeds the threshold value), wherein an amplitude of the drain voltage is adjusted in response to the predetermined period of time; and after determining whether the drain voltage is greater than or equal to the reference alarm voltage, in the specific manner and combinations recited in claims 1-5, 7-13, 15, 17, and 19-20.  
The closest related prior art are cited to state the general state of the art and are not 
(i) 	US Pat Yanagi (US 8,692,325), which teaches determining degradation of a drain current regarding stress (voltage or temperature) and an amount of time-dependent threshold voltage changes;
(ii) 	US PG Pub Fifield et al (US 2019/0265293), which discloses using a reference circuit to, comparator circuit, and test device to determine, monitor, and detect stress conditions related to a functional circuit;
(iii) 	NPL document "Threshold Voltage Shift and Drain Current Degradation by Negative Bias Temperature Instability in Si (110) p=P-Channel Metal-Oxide-Semiconductor Field-Effect Transistor" – Ota et al, Applied Physics Letters, 05/23/2012; and
(iv) 	NPL document "Long-term data for BTI degradation in 32nm IBM Microprocessor Using HKMG Technology" – Lu et al, IBM Research, IBM System and Technology Group, 03/2015.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of generating an alarm signal in response to the determining that a drain voltage is greater than or equal to a reference alarm voltage, in response to applying a stress voltage to a gate of a transistor for a predetermined period of time, the stress voltage being applied to the transistor gate in response to a detected condition exceeding a threshold value; outputting the drain voltage of the transistor to a detector circuit/sensitivity detecting unit (that determines that the detected condition exceeds the threshold value), wherein an amplitude of the drain voltage is adjusted in response to the predetermined period of time; and after determining whether the drain voltage is greater than or equal to the reference alarm voltage, recited in the specific manner and .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210609